Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of V2K International, Inc. (the “Company”) on Form 10-K for the year ending September 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Victor J. Yosha, President and Chief Executive Officer (Principal Executive Officer) of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to
